EXHIBIT 10.27 (b)



VOTING AGREEMENT



 

THIS VOTING AGREEMENT (this "Agreement") is entered into as of May 13, 2003 by
and among PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania business
trust ("PREIT"), PREIT ASSOCIATES, L.P., a Delaware limited partnership ("PREIT
Partnership"), MARK E. PASQUERILLA ("MEP"), Crown Investments Trust, a Delaware
business trust ("CIT"), and Crown American Investment Company, a Delaware
corporation ("CAIC") (each of MEP, CIT and CAIC a "Crown Securityholder," and
collectively, the "Crown Securityholders").

WHEREAS, PREIT, PREIT Partnership, Crown American Realty Trust, a Maryland real
estate investment trust ("Crown"), and Crown American Properties, L.P., a
Delaware limited partnership ("Crown Partnership") have entered into an
Agreement and Plan of Merger dated as of the date hereof (the "Merger
Agreement"), pursuant to which, among other things, Crown will merge with and
into PREIT (the "Merger"), with PREIT continuing as the surviving entity of the
Merger, and PREIT Partnership and Crown Partnership will consummate certain
transactions contemplated in connection with the Merger, all upon the terms and
subject to the conditions set forth in the Merger Agreement (capitalized terms
used but not defined herein shall have the meanings set forth in the Merger
Agreement);

WHEREAS, such Crown Securityholders (i) are the owners of, and have sole voting
power or sole power to direct the voting of, such number of issued and
outstanding common shares of beneficial interest, par value $.01 per share, of
Crown ("Crown Common Shares") set forth opposite such Crown Securityholder's
name on Schedule 1 hereto (all such shares, together with the associated rights
(the "Crown Rights") issued pursuant to the terms of that certain Rights
Agreement, dated as of January 20, 2000 between Crown and American Stock
Transfer & Trust Company, as rights agent, and any shares hereafter acquired by
any of the Crown Securityholders, including any shares acquired upon exercise of
any Crown Covered Options (as defined below) or any redemption rights with
respect to the Covered Crown OP Units (as defined below), and the associated
Crown Rights with respect to any such shares, the "Covered Crown Common Shares")
and (ii) as holders of Crown Common Shares are entitled to certain voting and
other rights in connection with the Merger and the other transactions
contemplated in the Merger Agreement to which Crown is a party;

WHEREAS, CIT and CAIC (i) are each limited partners of Crown Partnership and are
the beneficial and record owner of such number of issued and outstanding
Partnership Units (as such term is defined in that certain Amended and Restated
Agreement of Limited Partnership of Crown Partnership dated as of August 17,
1993, as amended and as may be further amended and/or restated from time to time
(the "Crown Partnership Agreement")) of Crown Partnership (the "Crown OP Units")
set forth opposite such Crown Securityholder's name on Schedule 1 hereto (all
such Crown OP Units, together with any Crown OP Units hereafter acquired by any
of the Crown Securityholders, the "Covered Crown OP Units") and (ii) as limited
partners of Crown Partnership, among other things, are entitled to certain
special voting or approval rights in the event the General Partner desires to
undertake certain Major Decisions (as such terms are defined in the Crown
Partnership Agreement), including, among other things, the merger of Crown (as
the General Partner) into any person or the conveyance, transfer or lease of all
or substantially all of Crown Partnership's assets in one or a series of
transactions;

WHEREAS, such Crown Securityholders have been granted such number of options to
purchase Crown Common Shares or Crown OP Units set forth opposite such Crown
Securityholder's name on Schedule 1 hereto (all such options, together with any
options to acquire Crown Common Shares or Crown OP Units hereafter acquired by
any of the Crown Securityholders, the "Covered Crown Options", and together with
the Covered Crown Common Shares and the Covered Crown OP Units, the "Covered
Crown Securities"); and

WHEREAS, in connection with and as an inducement to PREIT and PREIT Partnership
to enter into the Merger Agreement, each of the Crown Securityholders desires to
execute and deliver this Agreement in such person's capacity as the owner with
sole voting power or sole power to direct the voting of the Covered Crown
Securities;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree, intending to be legally bound hereby, as
follows:

SECTION 1. Disposition of Crown Securities

(a) During the period from the execution and delivery by the parties of this
Agreement through the earlier of (i) the effective time of the Merger (the
"Effective Time") or (ii) the termination of the Merger Agreement in accordance
with the terms thereof (such period hereinafter referred to as the "Term"), each
Crown Securityholder shall not, directly or indirectly, and shall cause each
record holder of any of the Covered Crown Securities owned by such Crown
Securityholder not to, directly or indirectly, (a) sell, transfer, pledge,
encumber, assign or otherwise dispose of, or enter into any contract, option or
other agreement, oral or written, with respect to the sale, transfer, pledge,
encumbrance, assignment or other disposition of, any Covered Crown Securities,
(b) grant any proxies for any Covered Crown Common Shares or Covered Crown OP
Units with respect to any matters described in paragraph (a) or (b) of Section 2
hereof (other than a proxy directing the holder thereof to vote the Covered
Crown Common Shares or the Covered Crown OP Units in a manner required by
paragraphs (a) and (b) of Section 2 hereof), (c) deposit any Covered Crown
Common Shares or Covered Crown OP Units into a voting trust or enter into a
voting agreement with respect to any Covered Crown Common Shares or Covered
Crown OP Units with respect to any of the matters described in paragraph (a) or
(b) of Section 2 hereof (other than a voting agreement under which the
applicable parties agree to vote the Covered Crown Common Shares or Covered
Crown OP Units in a manner required by paragraphs (a) or (b) of Section 2
hereof), or tender any Covered Crown Common Shares or Covered Crown OP Units in
a transaction other than a transaction contemplated by the Merger Agreement, or
(d) take any action which is intended to have the effect of preventing or
disabling such Crown Securityholder from performing such Crown Securityholder's
obligations under this Agreement; provided, however, that nothing herein shall
prevent the sale, transfer, pledge, encumbrance, assignment or other disposition
of any of such Covered Crown Securities, provided that the purchaser,
transferee, pledgee or assignee thereof agrees in writing, prior to such sale,
transfer, pledge, encumbrance, assignment or other disposition, to be bound by
the terms of this Agreement.

(b) Notwithstanding any restrictions contained in this Agreement to the
contrary:

(i) the parties acknowledge and agree that the Covered Crown Securities
identified on Schedule 1 as having been pledged prior to the date hereof have
already been pledged and the lenders to which such Covered Crown Securities have
been pledged have not agreed to be bound by this Agreement;

(ii) any sale, transfer, assignment or other disposition of all or any portion
of the Covered Crown Securities in connection with the transactions contemplated
by the Merger Agreement or by a lender or other secured party in connection with
any foreclosure or other exercise of remedies available to such lender or
secured party shall not constitute a breach or violation of this Agreement; and

(iii) any lender or other third party transferee who may acquire all or a
portion of the Covered Crown Securities pledged as a result of foreclosure by
the lender or the exercise of any other remedies available to such lender with
respect to the pledge, shall not be bound by this Agreement.

SECTION 2. Voting

(a) During the Term, each Crown Securityholder shall cast or cause to be cast
all votes attributable to the Covered Crown Common Shares owned by such Crown
Securityholder at any annual or special meeting of shareholders of Crown,
including any adjournments or postponements thereof, or in connection with any
written consent or other vote of Crown shareholders, (i) in favor of adoption of
the Merger Agreement and approval of the Merger and any other transactions
contemplated by the Merger Agreement (collectively, the "Transactions") and
(ii) against approval or adoption of any action or agreement (other than the
Merger Agreement or any of the other agreements or other documents executed and
delivered in connection with the Merger or as otherwise contemplated in the
Merger Agreement (collectively, the "Transaction Documents") or any of the
transactions contemplated thereby) made or taken in opposition to or in
competition with the Merger and the other Transactions.

(b) With respect to all Covered Crown OP Units, each of CIT and CAIC hereby
consents to the Merger and the other Transactions pursuant to Section 7.3 of the
Crown Partnership Agreement and other applicable provisions thereof; provided,
that the foregoing consent shall be rescinded if the Merger Agreement is
terminated in accordance with the terms thereof. During the Term, each of CIT
and CAIC shall cast or cause to be cast all votes attributable to the Covered
Crown OP Units at any meeting of the partners of Crown Partnership at which, and
in connection with any written consent or other vote with respect to which, such
Crown Securityholder is entitled to vote, (i) in favor of adoption of the Merger
Agreement and approval of the Merger, the other Transactions, and the withdrawal
of Crown as general partner of Crown Partnership in accordance with the Crown
Partnership Distribution Agreement of even date herewith, and (ii) against
approval or adoption of any action or agreement (other than the Merger Agreement
or any of the other Transaction Documents or any of the Transactions) made or
taken in opposition to or in competition with the Merger.

(c) Each Crown Securityholder will retain the right to vote such Crown
Securityholder's Covered Crown Common Shares and Covered Crown OP Units (if any)
in such Crown Securityholder's sole discretion, on all matters other than those
described in paragraphs (a) or (b) of this Section 2, and such Crown
Securityholder may grant proxies and enter into voting agreements or voting
trusts for such Crown Securityholder's Covered Crown Common Shares and Covered
Crown OP Units (if any) in respect of such other matters.

SECTION 3. Non-Solicitation

Subject to Section 17 hereof, and except as otherwise provided in or permitted
by Section 4.3 of the Merger Agreement (it being understood and agreed that for
purposes of this Agreement the provisions of Section 4.3 applicable to Crown,
Crown Partnership or any Crown Subsidiary shall apply to the Crown
Securityholders as if incorporated by reference herein), during the Term, each
Crown Securityholder agrees that such Crown Securityholder shall not invite,
initiate, solicit or encourage, directly or indirectly, any inquiries,
proposals, discussions or negotiations or the making or implementation of any
Acquisition Proposal, or engage in any discussions or negotiations with or
provide any confidential or non-public information or data to, or afford access
to properties, books or records to, any Person relating to, or that may
reasonably be expected to lead to, an Acquisition Proposal, or enter into any
letter of intent, agreement in principle or agreement relating to an Acquisition
Proposal, or propose publicly to agree to do any of the foregoing, or otherwise
facilitate any effort or attempt to make or implement an Acquisition Proposal.



SECTION 4. Representations and Warranties of the Crown Securityholders

MEP, severally and not jointly, and each of CIT and CAIC, jointly and severally,
hereby represent and warrant to PREIT and PREIT Partnership as follows:

(a) Such Crown Securityholder has the requisite power and authority (if a
statutory trust or corporation) or capacity (if an individual) to enter into
this Agreement and to perform its or his (as the case may be) obligations
hereunder. The execution and delivery of this Agreement by such Crown
Securityholder and the performance by such Crown Securityholder of its
obligations hereunder have been duly authorized by all necessary action on the
part of such Crown Securityholder. This Agreement has been duly executed and
delivered by such Crown Securityholder and constitutes a valid and binding
obligation of such Crown Securityholder, enforceable against such Crown
Securityholder in accordance with and subject to its terms, subject to
applicable bankruptcy, insolvency, moratorium or other similar laws relating to
creditors' rights and general principles of equity.

(b) The execution and delivery of this Agreement and the consummation of the
transactions herein contemplated will not conflict with or violate any court
order, judgment or decree applicable to such Crown Securityholder, or conflict
with or result in any breach of or constitute a default (or an event which with
notice or lapse of time or both would become a default) under such Crown
Securityholder's certificate of incorporation or bylaws or other organizational
documents, if any, as amended to date, or any contract or agreement to which
such Crown Securityholder is a party or by which such Crown Securityholder is
bound or affected, other than where any such conflicts, violations, breaches or
defaults would not (individually or in the aggregate) materially and adversely
affect such Crown Securityholder's ability to perform any of such Crown
Securityholder's obligations under this Agreement. No consent, approval, order
or authorization of, or registration, declaration or filing with, any federal,
state or local government or any court, administrative or regulatory agency or
commission or other governmental authority or agency, domestic or foreign (a
"Governmental Entity"), is required by or with respect to such Crown
Securityholder in connection with the execution and delivery of this Agreement
by such Crown Securityholder or the consummation by such Crown Securityholder of
the transactions contemplated by this Agreement.

(c) Such Crown Securityholder is the lawful owner of the Covered Crown Common
Shares, Covered Crown Options and Covered Crown OP Units set forth opposite such
Crown Securityholder's name on Schedule 1 hereto, free and clear of all Liens
(except as set forth on Schedule 1 hereto), and has not sold, hypothecated,
transferred or otherwise disposed of (or agreed to sell, hypothecate, transfer
or dispose of) any of the Covered Crown Securities owned by such Crown
Securityholder (except as set forth on Schedule 1 hereto). Except for the
Covered Crown Securities set forth opposite the name of such Crown
Securityholder on Schedule 1 hereto, such Crown Securityholder does not have
sole voting power over or sole power to direct the voting of any other
securities of Crown or Crown Partnership.

(d) Such Crown Securityholder has delivered or made available to PREIT true and
complete copies, including all amendments, waivers and modifications thereto, of
all loan or credit agreements, notes, bonds, mortgages, indentures, or other
agreements relating to any indebtedness of such Crown Securityholder currently
secured by such Crown Securityholder's Covered Crown Securities, including, but
not limited to any such agreements with PNC Bank and First Commonwealth Bank.

SECTION 5. Waiver of Dissenters Rights

Each Crown Securityholder (i) hereby acknowledges and agrees that, as
contemplated by applicable law and in the Merger Agreement, they are not
entitled to any appraisal, dissenters or similar rights as a result of or in
connection with the Merger or any of the other Transactions and further, (ii) to
the extent necessary or appropriate, hereby waives any such appraisal,
dissenters, or similar rights that such Crown Securityholder may have under
applicable law as a result of or in connection with the Merger or any of the
other Transactions.

SECTION 6. Further Assurances

During the Term, each Crown Securityholder shall make such filings as may be
required under the Securities Exchange Act of 1934, as amended, and, upon the
request of PREIT, execute and deliver such documents and take such actions as
PREIT may reasonably deem necessary to effectuate the purposes of this
Agreement.

SECTION 7. Notices



All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be delivered personally, sent by
overnight courier (providing proof of delivery) to the parties or sent by
telecopy (providing confirmation of transmission) at the following addresses or
telecopy numbers (or at such other address or telecopy number for a party as
shall be specified by like notice) from such party:

(a) if to PREIT or PREIT Partnership:



Pennsylvania Real Estate Investment Trust

200 South Broad Street

Philadelphia, PA 19102

Attention: B.G., Esq.

General Counsel

Fax No.:  (215) 546-7311

with a copy (which shall not constitute notice) to:



Hogan & Hartson L.L.P.

555 Thirteenth Street, N.W.

Washington, D.C. 20004-1109

Attention: J. Warren Gorrell, Jr., Esq.

Stuart A. Barr, Esq.

Fax No.:  (202) 637-5910

and

Drinker Biddle & Reath LLP

One Logan Square

18th & Cherry Streets

Philadelphia, PA 19103-6996

Attention: Howard A. Blum, Esq.

Fax No.: (215) 988-2757

(b) if to CIT or CAIC, to:



Crown American Realty Trust

Pasquerilla Plaza

Johnstown, PA 15901

Attention:   _________________

_________________

Fax No.:  ______________



with a copy (which shall not constitute notice) to:

Spitzer & Feldman

405 Park Avenue

New York, NY 10022

Attention: M. James Spitzer, Jr., Esq.

Fax No.:  (212) 838-7472

and

Reed Smith LLP

435 Sixth Avenue

Pittsburgh, PA 15219

Attention: David L. DeNinno, Esq.

Fax No.:  (412) 288-3218

and

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004-2498

Attention: Joseph C. Shenker, Esq.

Fax No.:  (212) 558-3588

 

(c) if to MEP, to:

_______________________

_______________________

_______________________

_______________________

Fax No.:________________

All notices shall be deemed given only when actually received.

 

SECTION 8. Interpretation

When a reference is made in this Agreement to a Section, such reference shall be
to a Section of this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
"include", "includes" or "including" are used in this Agreement, they shall be
deemed to be followed by the words "without limitation."

SECTION 9. Counterparts

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party.

SECTION 10. Entire Agreement; No Third Party Beneficiaries

This Agreement (including the Schedules hereto) (a) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter of this
Agreement and (b) is not intended to confer upon any Person other than the
parties hereto any rights or remedies.

SECTION 11. Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE COMMONWEALTH OF PENNSYLVANIA, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE
GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICT OF LAWS THEREOF.



SECTION 12. Assignment

Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned or delegated, in whole or in part, by operation
of law or otherwise by any of the parties without the prior written consent of
the other parties. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

SECTION 13. Enforcement

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any federal court located in Pennsylvania or in any state court
located in Pennsylvania this being in addition to any other remedy to which they
are entitled at law or in equity. In addition, each of the parties hereto
(a) consents to submit itself (without making such submission exclusive) to the
personal jurisdiction of any federal court located in Pennsylvania or any state
court located in Pennsylvania in the event any dispute arises out of this
Agreement or any of the transactions contemplated by this Agreement and (b)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court.

SECTION 14. Severability



Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.

SECTION 15. Amendment

This Agreement shall not be amended, altered, or modified except by an
instrument in writing duly executed and delivered by the party against whom
enforcement of the amendment, alteration or modification is sought.

SECTION 16. No Waiver

No delay or failure on the part of any party hereto in exercising any right,
power or privilege under this Agreement shall impair any such right, power or
privilege or be construed as a waiver of any default or any acquiescence
thereto. No single or partial exercise of any such right, power or privilege
shall preclude the further exercise of such right, power or privilege. No waiver
shall be valid against any party hereto unless made in writing and signed by the
party against whom enforcement of such waiver is sought, and then only to the
extent expressly specified therein. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

SECTION 17. Capacity of Crown Securityholders

Each Crown Securityholder has executed this Agreement solely in such Crown
Securityholder's capacity as a securityholder of Crown or Crown Partnership and
not in such Crown Securityholder's capacity as an officer, director, trustee,
employee or manager of Crown or Crown Partnership or any of their Affiliates.
Without limiting the foregoing, nothing in this Agreement shall limit or affect
any actions taken by such Crown Securityholder in such Crown Securityholder's
capacity as an officer, director, trustee, employee or manager of Crown or Crown
Partnership or any of their Affiliates.

SECTION 18. Termination

This Agreement shall automatically terminate upon the termination of the Merger
Agreement in accordance with the terms thereof. None of the representations,
warranties, covenants or agreements in this Agreement shall survive the
termination of this Agreement; provided, however, that nothing contained herein
shall release any Crown Securityholder from any liability arising from any
breach of any of such Crown Securityholder's representations, warranties,
covenants or agreements in this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Voting Agreement, or have caused this Voting Agreement to be duly executed and
delivered in their names and on their behalf, as of the date first written
above.

pennsylvania REAL ESTATE INVESTMENT TRUST

 

By: /s/ Bruce Gordon

Name: Bruce Gordon

Title: Executive Vice President and General Counsel

 

PREIT ASSOCIATES, L.P.

By: Pennsylvania Real Estate Investment Trust, its general partner

 

By: /s/ Bruce Gordon

Name: Bruce Gordon

Title: Executive Vice President and General Counsel

 

crown investments trust

 

By: /s/ Mark E. Pasquerilla

Name: Mark E. Pasquerilla

Title: President

 

crown American investment company

 

By: /s/ Mark E. Pasquerilla

Name: Mark E. Pasquerilla

Title: Chief Executive Officer

 

/s/ Mark E. Pasquerilla

MARK E. PASQUERILLA

Schedule 1

Name of Securityholder

Number of Crown Common Shares

Number of Covered Crown OP Units

Number of Covered Crown Options


Pledgee

Mark E. Pasquerilla

31,981

0

0

None

Crown Investments Trust

2,914,721

8,169,939 (which may be redeemed for Crown Common Shares subject to certain
limitations noted below)

0 (except as noted in the prior column)

All of the Crown Common Shares owned by CIT have been pledged to First
Commonwealth Bank

2,993,027 of the Covered Crown OP Units owned by CIT have been pledged to First
Commonwealth Bank, and 5,176,912 of the Covered OP Units owned by CIT have been
pledged to PNC Bank, National Association

Crown American Investment Company

0

1,786,459 (which may be redeemed for Crown Common Shares subject to certain
limitations noted below)

0 (except as noted in the prior column)

All of the Covered Crown OP Units owned by CAIC have been pledged to First
Commonwealth Bank



* Under the terms of Crown Partnership's partnership agreement, as amended, CIT
has the right to require the Crown Partnership to redeem part or all of CIT's
and CAIC's Covered Crown OP Units. Crown Realty Trust, however, may assume the
Crown Partnership's obligation to redeem the Covered Crown OP Units, and Crown
Realty Trust may elect to redeem the Covered Crown OP Units with Crown Common
Shares or by paying the cash equivalent value of its Crown Common Shares. Crown
Realty Trust, however, may not pay for such redemption with its common shares if
CIT would beneficially own more than 16.0% of the outstanding Crown Common
Shares. Conversely, CIT may require Crown Realty Trust to assume the obligation
to pay for such redemption with Crown Common Shares to the extent that CIT owns
less than 16.0% of the outstanding Crown Common Shares. The redemption right may
be exercised by CIT from time to time (although only once during any calendar
year), in whole or in part, subject to the limitation that in any calendar year
the redemption right may be exercised only with respect to 20% of (a) the
Covered Crown OP Units held by CIT immediately after the initial public offering
of the common shares plus (b) the Covered Crown OP Units, if any, issued to CIT
in connection with the acquisition of certain properties from CIT. For purposes
of determining partnership redemptions, the Covered Crown OP Units held by Crown
Investments and CAIC are adjusted by their partner adjustment factors (68.176%
and 35.079%, respectively) (as defined in the Crown Partnership's partnership
agreement).

 

 